U.S. Bank N.A. v GreenPoint Mtge. Funding, Inc. (2017 NY Slip Op 07696)





U.S. Bank N.A. v GreenPoint Mtge. Funding, Inc.


2017 NY Slip Op 07696


Decided on November 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2017

Tom, J.P., Renwick, Mazzarelli, Oing, Singh, JJ.


4892N 600352/09

[*1] U.S. Bank National Association, et al., Plaintiffs,
vGreenPoint Mortgage Funding, Inc., Defendant-Appellant, Syncora Guarantee Inc., formerly known as XL Capital Assurance Inc., etc., Nonparty Respondent.


Murphy & McGonigle, P.C., New York (Theodore R. Snyder of counsel), for appellant.
Allegaert Berger & Vogel LLP, New York (Michael S. Vogel of counsel), for respondent.

Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered April 28, 2017, which denied defendant's motion to reverse the order of a special referee, dated December 2, 2016, denying its motion to compel production of documents by nonparty respondent Syncora Guarantee, Inc., unanimously affirmed, with costs.
This is a residential mortgage-backed securities put-back action in which the trustee seeks to enforce its contractual rights of repurchase of the mortgage loans in the trust. Nonparty respondent Syncora is the issuer of a financial guaranty policy for a certain class of notes in the trust. Any losses it sustained, or efforts it made to mitigate damages, are not relevant to the trust's claims.
We have considered the defendant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 2, 2017
CLERK